Case: 4:16-cr-00466-JAR Doc. #: 1021 Filed: 04/10/19 Page: 1 of 1 PageID #: 12164



                    SUPPLEMENTAL CERTIFICATE OF SERVICE


I hereby certify that on April 9, 2019, Docket Number 1019 was sent via FedEx next day
delivery to the following:

Russell Hibbert
#76751-408
LA TUNA SATELLITE CAMP
FEDERAL CORRECTIONAL INSTITUTION (CAMP)
Inmate Mail/Parcels
P.O. Box 8000
Anthony, NM 88021


                                                  /s/ Charles S. Birmingham
                                                  CHARLES S. BIRMINGHAM, #47134MO
                                                  Assistant United States Attorney
